United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1189
Issued: January 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2009 appellant filed a timely appeal from the March 16, 2009 merit decision
of the Office of Workers’ Compensation Programs concerning the denial of an employment
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on March 20, 2006.
FACTUAL HISTORY
This is the second appeal in this case. The Board issued a decision on April 16, 2008
affirming an April 9, 2007 Office decision finding that appellant did not sustain an employment-

related injury on March 20, 2006.1 The Board found that, although he established the existence of
a March 20, 2006 employment incident, the Office properly found that he did not submit a
rationalized medical report showing that he sustained a medical condition due to that incident. It
noted that appellant sustained injury to his low back while in military service, but that the medical
evidence did not provide any explanation based on reasonable medical certainty detailing how his
low back degenerative disc disease was aggravated or contributed to by the March 20, 2006 slip in
snow. Dr. Charles M. McIntosh, an attending Board-certified emergency medicine physician, who
was the first to treat appellant after March 20, 2006, noted a myofascial strain of the low back after
an April 4, 2006 examination, but he did not provide any explanation of how the strain was related
to the accepted employment incident. Dr. Kingsley A. Ozoude, an attending Board-certified
radiologist, saw appellant on January 19, 2007 and stated that he thought appellant’s symptoms
were “the result of a fall on March 20, 2006.” The Board found that this opinion was inaccurate as
appellant made it clear he did not fall on March 20, 2006 and noted that Dr. Ozoude provided no
rationale for his stated conclusion on causal relationship. The facts and the circumstances of the
case up to that point are set forth in the Board’s prior decision and are incorporated herein by
reference.
Appellant submitted a July 23, 2008 report of Dr. Girija Gopalswamy, an attending Boardcertified internist,2 who noted that appellant reported a service-related injury of 1997 which
resulted in a diagnosis of a bulging lumbar disc. Dr. Gopalswamy indicated that appellant reported
that he was “medically boarded” out of the army due to his back condition and continued to have
back pain while working as a letter carrier. Appellant reported that, from the time of his discharge
from the military until March 20, 2006 (when he slipped on ice at work and twisted his back), his
back pain stayed about the same at 5 out of a scale of 10. After March 20, 2006, he reported an
increase in back pain and moderate spasm in the lower lumbar area bilaterally with decreased
range of motion of the lumbar spine. Dr. Gopalswamy noted that appellant slowly got out of his
chair in the waiting room and walked slowly into the examination room. Upon examination,
appellant exhibited some loss of lordosis and decreased range of motion upon extension, forward
flexion, bilateral lateral flexion, and bilateral lateral rotation, mild paralumbar spasm upon flexion
and normal motor and sensory function. Dr. Gopalswamy described x-ray findings from July 23,
2008 demonstrating “early degenerative changes in the form of spurs from the lumbar vertebral
bodies” and diagnosed chronic lumbar strain, moderate, with early degenerative disc disease and
spurring of the lumbar vertebrae. She stated, “The injury he suffered working for the [employing
establishment] most likely aggravated the service-connected lumbar condition.” The report ended
by stating that it was felt that appellant exaggerated his pain during the examination in that he
never showed any facial expressions of severe pain. Appellant was observed walking from the
examination room to the waiting room with a quicker pace and a gait that was “almost normal.”
Appellant also submitted a December 18, 2008 report of Dr. Martin Fritzhand, an attending
Board-certified preventive medicine physician, who noted that appellant reported that on
1

Docket No. 07-1415 (issued April 16, 2008). On April 4, 2006 appellant, then a 35-year-old letter carrier, filed a
traumatic injury claim alleging that he injured his low back on March 20, 2006 when he slipped on ice while walking
his postal route. He indicated that he did not fall to the ground but that he twisted his back. Appellant stopped work on
April 4, 2006.
2

The report was also produced and signed by Ken Abney, an attending physician’s assistant.

2

March 20, 2006 he slipped on ice at work and twisted his back and described the medical care he
initially received for his back in April 2006. Dr. Fritzhand indicated that appellant complained of
continuing back pain that progressively worsened and indicated that magnetic resonance imaging
(MRI) scan testing from December 2006 showed degenerative changes of the low back compatible
with his age and a condition that was not amenable to surgical intervention.”3 X-ray testing from
July 2008 revealed spurs at L2, L3 and L4. Dr. Fritzhand stated that appellant reported injuring his
back during military service 10 years prior but asserted that he was “basically pain free” from 2003
until the March 20, 2006 incident. Appellant now complained of a constant sharp to dull low back
pain radiating to his hips. Dr. Fritzhand stated that on examination appellant ambulated with a
normal gait and was comfortable sitting and in the supine position. Appellant had normal spine
curvature, tenderness to palpation throughout the low back region, difficulty forward bending,
decreased range of motion upon extension and flexion, diminished straight leg raise to 50 degrees
bilaterally, diminished range of motion of the hips with knees flexed to 90 degrees bilaterally, and
intact strength and sensory function. Dr. Fritzhand noted that appellant had a “well-documented
injury” to his low back in 2006 and experienced persistent musculoskeletal distress since that time
which has gotten worse with each day. He stated:
“The patient has a well-documented underlying back condition characterized as
degenerative joint disease, lumbar spine with chronic low back pain and this latest
injury (March 2006) is obviously an aggravation of the degenerative
joint/disease/facet arthropathy with chronic low back pain. His history is clear
that low back pain had essentially ceased by 2003 only to recur directly following
his March 2006 injury. This was described to me by [appellant] and also noted by
Dr. Poelstra and the [Veterans Administration]…. The patient has certainly
demonstrated sufficient evidence to establish that he sustained a specific incident
at the time, place, and in the manner alleged and that the incident resulted in an
exacerbation of his low back pain. His history could not be clearer. The patient
had ongoing low back pain dating to the March 2006 accident which led directly
to medical care not sought out for his low back during the previous three years.”
In a March 16, 2009 decision, the Office found that appellant did not submit sufficient
medical evidence to establish that he sustained an injury in the performance of duty on
March 20, 2006. It found that Dr. Gopalswany and Dr. Fritzhand did not provide adequate
medical rationale for their opinions that appellant’s preexisting back condition was aggravated
on March 20, 2006.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
3

Dr. Fritzhand indicated that the testing was obtained by Dr. Raymond Poelstra, an attending Board-certified
neurosurgeon.
4

5 U.S.C. §§ 8101-8193.

3

sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.5 These are the
essential elements of each compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the “fact of injury” has been
established. There are two components involved in establishing the fact of injury. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged.7 Second, the employee must
submit evidence, in the form of medical evidence, to establish that the employment incident
caused a personal injury.8 The term “injury” as defined by the Act, refers to some physical or
mental condition caused by either trauma or by continued or repeated exposure to, or contact
with, certain factors, elements or conditions.9
ANALYSIS
In the present case, the Office properly determined that on March 20, 2006 appellant
sustained an employment incident when he slipped on ice while walking his postal route.
Appellant twisted his back during the incident but he did not fall to the ground. The Board finds
that the Office also properly determined that appellant did not submit sufficient medical evidence
to establish that he sustained a medical condition due to this incident.
In a July 23, 2008 report, Dr. Gopalswamy, an attending Board-certified internist,10 stated
that, upon examination, appellant exhibited some decreased range of motion on various back
motions, mild paralumbar spasm upon flexion, and normal motor and sensory function. She stated
that x-ray findings from July 23, 2008 demonstrated degenerative changes in the form of spurs
from the lumbar vertebral bodies and diagnosed chronic lumbar strain, moderate, with early
degenerative disc disease and spurring of the lumbar vertebrae. Dr. Gopalswamy noted, “The
injury [appellant] suffered working for the [employing establishment] most likely aggravated the
service-connected lumbar condition.”
This report, however, is of limited probative value on the relevant issue of the present case
in that Dr. Gopalswamy did not provide adequate medical rationale in support of her conclusion on

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact
of Injury, Chapter 2.803.2a (June 1995).
9

Elaine Pendleton, supra note 5; 20 C.F.R. § 10.5(a)(14).

10

The report was also produced and signed by Ken Abney, an attending physician’s assistant.

4

causal relationship.11 Dr. Gopalswamy did not adequately explain why she felt that appellant’s
condition upon examination in July 2008 was related to the March 20, 2006 incident that occurred
more than two years prior. She did not describe the medical process of how the specific
employment incident could have contributed to such a long-standing aggravation of the underlying
back condition. Although Dr. Gopalswamy acknowledged that appellant sustained a servicerelated back injury in 1997 and had continuous back pain since that time up through the March 20,
2006 incident, she did not provide a detailed discussion of appellant’s back condition prior to
March 20, 2006. She did not explain how physical examination and diagnostic testing findings
showed that appellant sustained an employment-related aggravation of his back condition. For
example, Dr. Gopalswamy did not compare the findings of diagnostic testing from periods shortly
before and after March 20, 2006 and describe how the findings showed an employment-related
aggravation. Although appellant reported worsening symptoms after March 20, 2006, the Board
has held that the fact that a condition manifests itself or worsens during a period of employment12
or that work activities produce symptoms revelatory of an underlying condition13 does not raise an
inference of causal relationship between a claimed condition and employment factors.
On December 18, 2008 Dr. Martin Fritzhand, an attending Board-certified preventive
medicine physician, stated that, upon examination, appellant had normal spine curvature,
tenderness to palpation throughout the low back region, difficulty forward bending, decreased
range of motion upon extension and flexion, diminished straight leg raise to 50 degrees
bilaterally, diminished range of motion of the hips with knees flexed to 90 degrees bilaterally,
and intact strength and sensory function. He stated that appellant had a well-documented
underlying back condition characterized as degenerative joint disease of the lumbar spine and
posited that his March 2006 accident aggravated this condition. Dr. Fritzhand stated, “His
history is clear that low back pain had essentially ceased by 2003 only to recur directly following
his March 2006 injury.”
Dr. Fritzhand also failed to provide adequate medical rationale in support of his opinion
that appellant sustained an aggravation of his preexisting back condition due to the March 20, 2006
employment incident. He did not describe the medical process of how the March 20, 2006 incident
could have aggravated appellant’s underlying back condition. Dr. Fritzhand noted that appellant
sustained a service-related back injury about 10 years prior, but he did not provide any notable
discussion of appellant’s medical history, including examination and testing findings, prior to
March 20, 2006. Moreover, his opinion on causal relationship is not based on an accurate factual
and medical history. In reaching his conclusion, Dr. Fritzhand placed great emphasis on the fact
that appellant did not complain of back pain between 2003 and the March 2006 incident. The
Board notes that there are a number of medical reports of record, including the July 23, 2008 report
of Dr. Gopalswamy, that show that appellant complained of significant back pain between 2003
and 2006.
11

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).
12

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

13

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

5

For these reasons, appellant did not submit medical evidence showing that she sustained a
medical condition on March 20, 2006 due to the accepted employment incident and the Office
properly denied his claim.14
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on March 20, 2006.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

The Board notes that it is not necessary to review the medical evidence appellant submitted prior to the Office’s
April 9, 2007 decision as the Board has already found, in its April 16, 2008 decision, that this evidence did not
establish his claim.

6

